Name: Commission Regulation (EC) No 3155/94 of 21 December 1994 on the issuing of a standing invitation to tender for the resale on the internal market of 7 748 tonnes of bread-making wheat held by the Greek intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 332/40 Official Journal of the European Communities 22. 12. 94 COMMISSION REGULATION (EC) No 3155/94 of 21 December 1994 on the issuing of a standing invitation to tender for the resale on the internal market of 7 748 tonnes of bread-making wheat held by the Greek intervention agency Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 28 December 1994. 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 5 April 1995. 3 . Tenders must be lodged with the Greek intervention agency : Ministry of Agriculture (YDAGEP), Internal Market Directorate 241 , Acharnon Street, GR- 10446 Athens : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1866/94 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies ; Whereas, in the present market situation, a standing invi ­ tation to tender for the resale on the internal market of 7 748 tonnes of bread-making wheat held by the Greek intervention agency should be issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Greek intervention agency shall issue pursuant to Regulation (EEC) No 2131 /93 a standing invitation to tender for the resale on the internal market of 7 748 tonnes of bread-making wheat held by it. (Telex 22 17 36 YDAG GR ; fax 86 29 373). Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the Greek intervention agency shall notify the Commission of the quantities and average prices of the various lots sold. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 197, 30 . 7 . 1994, p. 1 . (3) OJ No L 191 , 31 . 7 . 1993, p. 76. C) OJ No L 21 , 26. 1 . 1994, p. 1 .